 Case 2:19-cv-00373-JRG Document 10 Filed 02/20/20 Page 1 of 2 PageID #: 194




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


LIGHTHOUSE CONSULTING GROUP,                   §
LLC                                            §
                                               §
     Plaintiff,                                §
                                               §
v.                                             §
INDEPENDENT FINANCIAL                          §
                                                          Case No. 2:19-cv-00373-JRG
                                               §
                                                               LEAD CASE
                                               §
LEGACYTEXAS BANK                               §
                                               §          Case No. 2:19-cv-00374-JRG
                                               §
SOUTHSIDE BANK                                 §
                                               §          Case No. 2:19-cv-00375-JRG
                                               §
TEXAS BANK AND TRUST COMPANY                   §
                                               §          Case No. 2:19-cv-00376-JRG
       Defendants.                             §


                                           ORDER

       The above-captioned cases are hereby ORDERED to be CONSOLIDATED for all

pretrial issues with the LEAD CASE, Case No. 2:19-cv-00373. All parties are instructed to file

any future filings in the LEAD CASE. Individual cases remain active for trial.

     The Clerk is instructed to add the consolidated defendants into the Lead Case and their

corresponding Lead and Local Counsel only. Additional counsel may file a Notice of Appearance

in the Lead Case if they wish to continue as counsel of record in the lead consolidated action.

Counsel who has appeared pro hac vice in any member case may file a Notice of Appearance in

the Lead Case without filing an additional application to appear pro hac vice in the Lead Case.
 Case 2:19-cv-00373-JRG Document 10 Filed 02/20/20 Page 2 of 2 PageID #: 195



Counsel who have not appeared in a member case at the point when it is consolidated into the Lead

Case should file a Notice of Appearance only in the Lead Case, and such Notice should state the

relevant member case.

      So ORDERED and SIGNED this 20th day of February, 2020.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE




                                              -2-
